Title: To George Washington from Major General Nathanael Greene, 6 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Middlebrook] May 6—1779

I have just receivd a Letter from Governor Greene upon the recall of Glovers brigade from the State of Rhode Island.
I shall make no comments upon it. The weak and distressed condition of the State your Excellency is as well acquainted with as I am. You are also equally as well acquainted with the Enemies force being greatly superior to that of ours all this was known at the time the order was given.
I should be very glad if the common interest would admit of their continuance there; but if it will not what can be said. However as an application is made to me to urge their continuance. I think it my duty to lay the Letter before Your Excellency for your consideration. I am your Excellencys obedient Servt
Nath. Greene
